DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yamada et al. (US 9,010,107 B2) 
Regarding claim 1, Yamada et al. discloses an electric booster comprising: 
an input member (22) configured to receive transmission of a part of a reaction force from a piston (12) of a master cylinder coupled with a brake pedal (24); 
an assist member (12, 36, 47) advanceable and retractable relative to this input member (22); 
an electric actuator (27) configured to thrust the assist member forward by the movement of the input member (note col. 4, lines 44-51); 
a reaction force distribution member (21) configured to combine thrust forces of the input member and the assist member to transmit them to the piston of the master cylinder, and distribute the reaction force from the piston to the input member and the assist member (note col. 7, line 43 to col. 8, line 4); and 
a control device (10) configured to detect a relative position between the input member and the assist member, and drive and control the electric actuator (note col. 6, lines 23-42), 
wherein the input member (22) is subjected to a mechanical limitation on a displacement thereof relative to the assist member, and 
wherein the control device (10) moves forward/backward the assist member independently of the movement of the input member and determines an abutment state between the input member and the assist member under the mechanical limitation based on the detected relative position, and corrects the relative position between the input member and the assist member to control the electric actuator (note col. 7, line 23 to col. 8, line 44).
Re-claim 2, Yamada et al. discloses when thrusting the assist member forward independently of the movement of the input member, the control device determines that the input member and the assist member are brought into abutment with each other and the input member is moved under the mechanical limitation based on the detected relative position, and corrects the relative position based on the detected value at this time to control the electric actuator (note col. 7, line 23 to col. 8, line 44 and figs. 4-6)).
Re-claims 3-4, Yamada et al. discloses the assist member of the electric actuator is biased in a retraction direction by a spring mounted between the assist member and a housing of the electric actuator, and is separated and permitted to be further retracted when being retracted and brought into abutment with the input member, and wherein the control device includes a detection portion configured to detect an electric current increasing in proportion to a torque or a force generated by the electric actuator, and determines the separation/connection of the assist member due to the abutment with the input member based on the detected electric current and corrects the relative position based on the detected value at this time to control the electric actuator (note col. 4, line 56 to col. 6, line 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657              


/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657